DETAILED ADVISORY ACTION

Claim Status
Claims 1, 3-14, 16-20 is/are pending.
Claims 1, 3-14, 16-20 is/are rejected.
Claims 2, 15 is/are cancelled by Applicant in the Claim Amendments filed 08/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 06/16/2022 has been withdrawn in view of the Claim Amendments filed 08/05/2022.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, in the previous Office Action mailed 06/16/2022 has been withdrawn in view of the Claim Amendments filed 08/05/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BLAND ET AL (US 6,040,061);
	in view of KR 101804083 B (JOO-KR ‘083B),
	as stated in the previous Office Action mailed 06/16/2022.
 	BLAND ET AL ‘061 discloses multilayer tear-resistant films comprising:
• one or more stiff layers S (e.g., polyethylene terephthalate) with typical thickness as low as 0.5 microns;

• one or more ductile layers D with a typical thickness as low as 0.01 microns;

• one or more intermediate adhesive layer I with a typical thickness as low as 0.01 microns;

wherein the multilayer film can have, but is not limited to, a typical arrangement in which a first S layer (e.g., polyethylene terephthalate) (corresponding the recited “first PET layer”) is stacked upon (i.e., “overlying”) at least a second S layer (e.g., polyethylene terephthalate) (corresponding to the recited “second PET layer”) to form multilayer films with a structure of S(DS)x or S(IDIS)y, wherein x and y is 1 or more.  The multilayer tear-resistant film has a typical overall thickness of 7-500 microns (preferably 15-185 microns), and is useful in window or glazing protection films comprising:
• the multilayer tear-resistant film; 

• an adhesive layer for bonding the film to a substrate (e.g., glazing, etc.);

• a removable release liner (e.g., but not limited to, having a thickness of 25 microns, etc.).

(entire document, e.g., line 6-23, col. 5; line 11, col. 6 to line 25, col. 7; line 7, col. 9 to line 41, col. 9; line 27-33, col. 10; Example 43; etc.) However, the reference does not specifically discuss the relative thickness of the multilayer film and the release liner.
	JOO-KR ‘083B discloses that it is well known in the art to form release films comprising: 
• an optional second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns;

• a first layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 1-500 microns; 

• a second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns; 

• an optional silicone release coating.

wherein an illustrative, non-limiting example of the overall thickness of the release film is 50 microns. The release film is useful in various release liner applications (e.g., for window or glazing protection films, etc.) (paragraph 0001-0002, 0007-0008, 0013-0014, 0023-0029, 0032, 0037-0038, 0044-0048, 0066, 0112, 0114, 0116, 0118, 0120, etc.)
 	Regarding claims 1, 3-7, 11-14, 16-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known release film as disclosed in JOO-KR ‘083B as the removable release liner in the window or glazing protection films in accordance with BLAND ET AL ‘061 in order to produce release films with excellent releasability and visibility.
	Further regarding claims 1, 3, 14, 16, 20, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films have a typical thickness of 7-500 microns (preferably 15-185 microns); and (ii) JOO-KR ‘083B discloses release films with 1.1-600 microns or more (e.g., 50 microns); a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release films of JOO-KR ‘083B can have a thickness ratio (tear-resistant film : release film) of 14:1 or less (as recited in claim 1-2, 14-15, 20) and/or 1:7 (i.e., ~0.14:1) or more (as recited in claim 3, 16) -- e.g., since JOO-KR ‘083B discloses a release liner with an illustrative thickness of about 50 microns and the multilayer protective film of BLAND ET AL ‘061 has a preferred thickness (i.e., 15-185 microns), this results in a thickness ratio (tear-resistant film : release film) (i.e., MPFT:RT ratio) of 0.3:1 to 3.7:1, which is less than the recited MPFT:RT upper limit of 14:1 and thereby fully meet the MPFT:RT limitations in the present claims.  Furthermore, Example 43 in BLAND ET AL ‘061 combines a multilayer protective film with a thickness of 58 microns and a commercially available release liner with a thickness of 25 microns, which results in a MPFT:RT ratio of 2.3:1. Additionally and/or alternatively, one of ordinary skill in the art would have selected the overall thickness of the release liner relative to the overall thickness of the protection film in order to provide the desired stiffness (or flexibility), handling properties, and/or winding properties desired for specific end-uses and film forms (e.g., depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are in the form of individual sheets or wound into a roll; depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are intended to applied to flat or curved shapes; etc.).
 	Regarding claims 4-5, 17-18, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films contain individual S layers (e.g., formed from polyethylene terephthalate) (corresponding to the recited “first PET layer” and the recited “second PET layer”) have a typical thickness as low as 0.5 microns (preferably 1-25 microns); and (ii) JOO-KR ‘083B discloses release films with a total thickness of 1.1-600 microns or more (e.g., 50 microns); a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release films of JOO-KR ‘083B can have a thickness ratio (PET layer : release film) of 4:1 or less (as recited in claims 4, 17) and/or 1:10 (i.e., 0.1:1) or more (as recited in claims 5, 18).  Additionally and/or alternatively, one of ordinary skill in the art would have selected overall thickness of the release liner relative to the thickness of the S layers in the protection film in order to provide the desired stiffness (or flexibility), handling properties, and/or winding properties desired for specific end-uses and film forms (e.g., depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are in the form of individual sheets or wound into a roll; depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are intended to applied to flat or curved shapes; etc.).
	Regarding claim 8, one of ordinary skill in the art would have utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the durable interlayer adhesion and delamination resistance over time required for specific end-use applications.
	Regarding claim 9, one of ordinary skill in the art would have selected the multilayer film forming conditions (e.g., via coextrusion, extrusion lamination, lamination using heat and/pressure, etc.) conditions and/or utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the interlayer adhesion and delamination resistance required for specific end-use applications.
	Regarding claim 10, one of ordinary skill in the art would have utilized known film-forming methods and/or techniques directed to reducing variability in optical distortion across the width of a film in order to minimize localized variations in the optical properties of window protective films of BLAND ET AL ‘061.
 	Regarding claim 19, JOO-KR ‘083B discloses release films with a total thickness of up to 600 microns (or more).
 	Further regarding claim 20, one of ordinary skill in the art would pre-cut the window protection films of BLAND ET AL ‘061 to fit the dimensions of specific window or glazing surfaces in order to simplify handling and facilitate on-site application of said film to pre-installed windows.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that BLAND ET AL ‘061 fails to disclose the claimed invention in its entirety -- i.e., “fails to disclose, teach or even suggest a multilayer protective film that has a release liner and a thickness ratio MPFT:RT of not more than about 14:1”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  BLAND ET AL ‘061 clearly discloses a multilayer protective film which has a release liner, while JOO-KR ‘083B discloses a release liner with an illustrative thickness of about 50 microns, wherein the multilayer protective film of BLAND ET AL ‘061 can have a preferred thickness (i.e., 15-185 microns) which is 0.3 to 3.7 times the illustrative thickness (i.e., 50 microns) of the release liners of JOO-KR ‘083B, thereby resulting in MPFT:RT ratios which are less than 14:1, which fully meet the MPFT:RT limitations in the present claims.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.
	(B) Applicant argues that JOO-KR ‘083B fails to disclose the claimed invention in its entirety -- i.e., “fails to disclose, teach or even suggest a multilayer protective film that has a release liner and a thickness ratio MPFT:RT of not more than about 14:1”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  BLAND ET AL ‘061 clearly discloses a multilayer protective film which has a release liner, while JOO-KR ‘083B discloses a release liner with an illustrative thickness of about 50 microns, wherein the multilayer protective film of BLAND ET AL ‘061 can have a preferred thickness (i.e., 15-185 microns) which is 0.3 to 3.7 times the illustrative thickness (i.e., 50 microns) of the release liners of JOO-KR ‘083B, thereby resulting in MPFT:RT ratios which are less than 14:1, which fully meet the MPFT:RT limitations in the present claims.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.
 	(C) Applicant argues that “the disclosure of a multilayer film with a particular thickness and a release film of a particular thickness does not teach the importance of maintaining a particular ratio between the two components. Further, there is no disclosure that thickness of release liner relative to thickness of the rest of the film would have any affect [sic] on any properties of the film.”  However, the MPFT:RT ratio between the preferred thickness (i.e., 15-185 microns) of the multilayer protective film of BLAND ET AL ‘061 and the illustrative thickness (i.e., 50 microns) is about 3.7:1 to about 1:3.3 (i.e., 0.3:1), which fully lies within the claimed MPFT:RT ratio of 14:1 or less.  Furthermore, Example 43 in BLAND ET AL ‘061 combines a multilayer protective film with a thickness of 58 microns and a commercially available release liner with a thickness of 25 microns, which results in a MPFT:RT ratio of 2.3:1, which is well within the claimed ratio of less than 14:1. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.
 	(D) Applicant argues that that the thickness of release liner relative to thickness of the rest of the film materially affects the properties of the film, as represented by the Edge Delamination Thickness Rating (EDTHR) and the Edge Delamination Time Rating (EDTR).  While the specification provides some evidence that the thickness of the release layer affects the EDTHR and EDTR values of a film, the single working Example in the specification fails to provide a showing with respect to the asserted criticality of the recited MPFT:RT ratio commensurate in scope with the present claims -- for example, but not limited to:
• the structure of the multilayer component -- the single working Example in the specification utilizes a multilayer film with a highly specific structure (i.e., an eight-layer PET/adhesive/PET/adhesive/PET/adhesive/PET/adhesive film) with specific layer thicknesses for the PET and adhesive layers.  Applicant has not provided persuasive evidence that comparably superior EDTHR and EDTR performance would be present if the multilayer component contained PET layers with thicknesses other than 100 microns and/or adhesive layers with thicknesses other than 8-10 microns.  

• the composition of the multilayer component -- the single working Example in the specification utilizes a multilayer film with a highly specific composition (i.e., an eight-layer PET/adhesive/PET/adhesive/PET/adhesive/PET/adhesive film), with the composition of the adhesive layers only generally identified (i.e., “an acrylic adhesive”).  Applicant has not provided persuasive evidence that comparably superior EDTHR and EDTR performance would be present if the multilayer component contains adhesive layers which are different (e.g., urethane adhesives; epoxy adhesives; polyolefin-based adhesives; other types of acrylic adhesives; etc.) from the adhesive used in the working Example film, since the type of adhesive used would be reasonably expected to materially affect the delamination resistance of a multilayer film.

• the composition of the release liner -- the single working Example in the specification utilizes a release liner (composition unspecified) with a silicon release layer. Applicant has not provided persuasive evidence that comparably superior EDTHR and EDTR performance would be present if the release liner and/or the release layer are made from different types of materials.

• the range of MPFT:RT -- the single working Example has a MPFT:RT ratio of 5.9:1, while the single comparative Example has a MPFT:RT ratio of 18.9:1.  Applicant has not provided persuasive evidence that comparably superior EDTHR and EDTR performance would be present at MPFT:RT ratios different from 5.9:1 (e.g., 14:1 or 10:1 or 7:1 or 3:1 or 1:1 or 0.5:1 (i.e., 1:2) or 0.2:1 (i.e., 1:5), etc.).


While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the specification only provides a comparison between a single working Example and a single comparative Example.  Such a very limited showing is not reasonably representative of the full scope of the claimed invention.  Furthermore, the very limited showing provided by the specification cannot be reasonably extended over the scope of the present claims.  
  	Applicant has not provided persuasive evidence that differences in the performance of the claimed multilayer protective film (as represented by EDTHR and EDTR values) is reasonably attributed solely to the recited MPFT:RT ratio, instead of other factors (e.g., the composition of the materials used in the multilayer component and/or the release layer component; the physical structure of the multilayer component and/or the release layer component; etc.).  
 	Furthermore, since it is generally deemed to be well within the ability of one of ordinary skill in the art to optimize the individual layer thicknesses (and thereby the relative thicknesses) of an adhesive multilayer film with a release liner, based on well-recognized performance considerations (e.g., tensile strength, flexibility and/or stiffness, elasticity, durability, dimensional stability, winding characteristics, optical and/or visual properties, etc.) and the requirements of specific usages, Applicant has not provided evidence of the criticality of the recited MPFT:RT ratio which is commensurate in scope with the present claims, particularly in view of the combined teachings of BLAND ET AL ‘061 (which discloses preferred overall thicknesses and individual layer thicknesses for a multilayer film; and furthermore explicitly discloses a working Example which fully meets the recited MPFT:RT ratio) and JOO-KR ‘083B (which discloses suitable thicknesses of release liners). 
MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
*   *   *
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 23, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787